UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7669


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

HOWARD SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00991-PMD-1)


Submitted:   April 23, 2012                 Decided:   April 27, 2012


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Scott, Appellant Pro Se.   Matthew J. Modica, Assistant
United   States Attorney,  Charleston,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howard Scott pled guilty to one count of possession

with the intent to distribute a quantity of heroin, in violation

of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West 2006 & Supp. 2011),

and was sentenced to 188 months’ imprisonment.                           He now appeals

the district court’s denial of his Fed. R. Crim. P. 36 motion

seeking the correction of an error in the transcript of his

guilty plea hearing.            We have reviewed the record and find no

reversible error.

              The basis of Scott’s motion concerns a statement made

by counsel for the Government at the guilty plea hearing.                               The

transcript of the hearing reflects that, after Scott affirmed

his   guilt    to   the     charge     in   the     indictment,     counsel       for   the

Government, while summarizing the relevant evidence, stated that

175 grams of heroin were associated with 465 glassine bags found

during   a    search.          Scott      agreed     with   this    summary       of    the

evidence,     and     the    district       court    accepted      his    guilty    plea.

Following      this    court’s       affirmance       of    the    district       court’s

judgment,     United        States   v.     Scott,     426 F. App’x        169,    171-72

(4th Cir. 2011) (No. 10–5175), Scott filed the subject motion

under Rule 36 to correct the record.

              Scott argued in the motion that, in making his oral

summation of the evidence at the guilty plea hearing, counsel

for the Government read from a forensic report that concluded

                                             2
that    a    drug     analysis    of   the      465    glassine       bags    revealed       “a

combined weight of 0.75 grams” of heroin in the sample tested.

 In     an     affidavit      accompanying            the      motion      that      is    not

contradicted by any evidence in the record, Scott averred that,

at the guilty plea hearing, counsel for the Government “read off

of the report” that the amount of heroin associated with the 465

glassine bags was 0.75 grams, not the 175 grams listed in the

hearing        transcript.         The       obvious          inference        from        this

uncontradicted         evidence     is    that        the    court    reporter        made    a

clerical error in transcribing the amount as 175 grams.                               Such an

error    was    subject      to   correction         under     Fed.   R.     Crim.    P.     36.

See, e.g., United States v. Burd, 86 F.3d 285, 288 (2d Cir.

1996) (“A clerical error [subject to correction under Rule 36]

must not be one of judgment or even of misidentification, but

merely of recitation, of the sort that a clerk or amanuensis

might commit, mechanical in nature.” (internal quotation marks

and     alteration       omitted));        United           States    v.     Vecchiarello,

536 F.2d 420,    425   (D.C.       Cir.       1976)    (rejecting       an     argument

challenging the district court’s correction of an error in the

stenographer’s notes of a sentencing hearing and citing to Rule

36 for the proposition that the court had “the duty and power”

to correct errors in the record).

               Nevertheless, we conclude that there is no need to

remand this case to the district court for correction of the

                                                3
error.     The error in the transcript and the district court’s

failure to correct it are harmless under Fed. R. Crim. P. 52(a),

because Scott does not contest the validity of his conviction or

sentence, and because our review of the record indicates that

the   error    in   no   way    undermines    or   otherwise     affects   Scott’s

conviction or sentence.             Accordingly, we affirm the district

court’s order denying Scott’s Fed. R. Crim. P. 36 motion to

correct the transcript of his guilty plea hearing.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in    the    materials

before   the    court    and    argument     would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                        4